DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/06/19, 5/06/19, 8/17/20, 9/18/20, 4/30/21 is being considered by the examiner.

Status of Claims
—    Claims 1 -20 are pending in the present application.

—    This communication is the first action on the merits.

—    Claims 1 -20 are rejected herein.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 


Claims 1-20 are indefinite because they are narrative in form and are replete with functional or operational language. The structure which makes up the "an electrical assembly” must be particularly and positively specified.
The recited: “wherein the control circuit is configured to automatically connect the first bus bar to the positive terminal of the support assembly and connect the second bus bar to the negative terminal of the support assembly regardless of whether the support assembly is connected to the track assembly in the first orientation or the second orientation”. But this functional limitation is unclear because it merely states a function without providing support or following from structures recited in the claim. 
It’s also unclear whether the recited function requires some other structures/components in order to “automatically connect…” as claimed or is simply an inherent result of the control circuit connect with bus bars to terminals of the support assembly in a certain manner.
Support for the wherein clause of the subject matter must be positive set forth and particularly point out in the body of the claim. Currently, Applicants are using the “wherein“ clause to purportedly define structure of the assembly and to allude to the merit of purposes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reference to Fernandez teaches an electrical assembly that including track assembly and support assembly with control circuit but does not teach the control circuit as claimed. 
Reference to Ricart et al. teaches a track assembly including a support assembly, an electronic control unit and a track but does not teach a control circuit as claimed.
Reference to Yada teaches a vehicle seat bracket assembly including an electrical connector module receivably connected to the bracket and connected to an electrical control module. 
Reference to Hancock et al. teaches a control circuit being configured to move the seat base forward or backward in response to a change in the angle of inclination but not a control circuit as claimed.
Reference to Mobley et al. teaches a bus bar assembly for use in automobile application has bus bar member and a fixed terminal mounted on the bus bar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/           Primary Examiner, Art Unit 3632